DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species:
I.	Figs. 1A-H, including a clip with a U-shaped portion positioned in a slot in a catheter hub, Claim 1;
II.	Figs. 2A-G, including a compression element around a needle tip shield, Claim 9;
III.	Figs. 3A-3D, a bias element surrounds a needle, Claims 13 and 16; and
	IV.	Figs. Figs. 4A-4D, a bias element includes a rod extension, Claims 13 and 19.
	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as identified above. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	During a telephone conversation with Whitney Blair on 9 September 2021, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention (see below), the inventorship must be corrected in compliance with  37 CFR 

Drawings
	The drawings are objected to because of the following informalities:

In Fig. 2B, the lead line for #82 does not indicate the slot;
In Fig. 2F, the lead line for #80 does not indicate the proximal opening; and
	In Figs. 4A-D and para. [0081], the inner support wall 106 is not labeled.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
	The abstract of the disclosure is objected to because it is too long (159 words).  Correction is required.  See MPEP § 608.01(b).

	The disclosure is objected to because of the following informalities.

Para. [0013], line 3, “the” appears to be missing.
Para. [0050], text appears to be missing.
	Para. [0054] includes the sentence, “In some embodiments, the needle assembly 24 may include an introducer needle 26, which may include a distal tip 28 and/or a bump feature.” In this sentence, the clause, “a distal tip and/or a bump feature” appears to state that, among its three permutations, the needle may have either a tip OR a bump feature. The only geometry for a “needle” to not have a tip appears to be a 
	Para. [0060] says that Fig. 1E shows “spring clip 44 may block the distal opening 34”, but that is only illustrated in Fig. 1F – the examiner suggests referencing both figures.
	Para. [0060], line 6, it appears that “distally” should be “proximally”.
	Para. [0063], says both that “spring clip includes an opening 58” and “spring clip 44 may be spaced apart from opening 58”, which seems to be a physical impossibility.
	Para. [0086] says “Low drag 16g” while Fig. 5B, to which the paragraph refers, says “Low drag 16Ga”.

	Appropriate correction is required.

Claim Objections
	Claim 6 is objected to because of the following informalities:  at line 3, “the” appears to be missing.

	Appropriate correction is required.

Claim Interpretation
	The examiner notes the use of the word “bias,” as both verb and adjective, throughout the application; that the word is used in a somewhat unusual way (see, e.g., para. [0056]: “In some embodiments, the proximal end of the side opening 38 may be disposed within the U-shaped portion 50 to bias and hold the U-shaped portion 50 outwardly.”); and that no definition of the word appears in the application as-filed.  Accordingly, the word is given its ordinary and customary meaning, namely, to apply a force to something else (see, e.g., glosbe.com/en/en/mechanically%20biased).  In the instant application, the word “bias” has been used to refer to structures, or the function of structures, which are not spring-like per se, but rather are structures (or their functions) which exert a force in response to a spring-like structure exerting a force on them.  In classical physics, an action-reaction pair is well understood, and thus it is not inaccurate to attribute a reaction force to an opposing structure against which an action force, such as that exerted by a spring clip as described in this application, is applied; however, it is also well understood that, absent an action force originating from, e.g., a spring-like structure, an opposing structure generates no force by itself.  It is in this context that the word “bias” is interpreted such that the foregoing quoted sentence, for example, does not misuse the word.

Allowable Subject Matter
	Claims 1-5, 7 and 8 are allowed; Claim 6 contains allowable subject matter and is merely objected to (see above).
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and MPEP § 707.07(a).
	The following is an examiner’s statement of reasons for allowance.
	The prior art of record, taken alone and in combination, fails to disclose or fairly suggest the combination of features recited in Claim 1, particularly:
	a catheter adapter comprising a wall forming a lumen, wherein the wall comprises a slot;
	a needle assembly comprising a housing, the housing comprising a side opening, wherein a proximal end of the side opening is distal to a proximal end of the slot;
	a spring clip disposed within the housing, wherein the spring clip comprises a first end which comprises a U-shaped portion partially disposed within the slot, wherein the proximal end of the side opening is disposed within the U- shaped portion to bias the U-shaped portion outwardly, wherein in response to withdrawal of the [needle] distal tip proximally from [a] second position to a third position, the housing and the proximal end of the side opening move proximally, the U-shaped portion is released and moves inwardly, and the spring clip blocks the distal opening [of the housing].
et al. (“Walker”), describes a similar device in and with respect to Fig. 1, having a spring clip 15 with a distal U-shaped portion 24, a portion of which disposed in a side opening 26 of a housing 14. Neither Walker nor the balance of the prior art of record describe a catheter adapter wall including a slot (which, according to Applicant, may be a groove or a hole, paras. [0054], [0073]), with a proximal end of the side opening of the housing distal to a proximal end of the slot in the catheter adapter wall that is fairly combinable with Walker’s device.
	U.S. Patent App. Publ. No. 2018/0289932, by Isaacson et al. (“Isaacson”), describes a similar device in and with respect to Figs. 6A-F.  Isaacson describes its device having a housing 76 with a side opening 86 cooperating with a catheter hub having a slot 44 and a spring clip 78 including a U-shaped portion 84 which, in Fig. 6A, extends through the housing’s side opening 86 and is partially positioned in the slot 44. Neither Isaacson nor the balance of the prior art of record describe a proximal end of the housing side opening being distal to a proximal end of the slot (they are at the same longitudinal position, [0059]), nor that the proximal end of the housing side opening is disposed within the U-shaped portion to “bias” the U-shaped portion outwardly that is fairly combinable with Isaacson’s device; in fact, Isaacson’s needle shaft 34 “biases” the U-shaped portion of the spring clip outwardly (see para. [0060]).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	The prior art made of record, not discussed above, and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 5,584,809 describes a clip housed within a needle tip guard engaging a flange of a catheter hub through a hole in the guard to hold the guard to the hub.
	U.S. Patent No. 5,562,633 describes a clip housed within a needle tip guard engaging a flange of a catheter hub, with the clip including a portion which is doubled back on itself.
	U.S. Patent App. Publ. No. 2013/0317426 describes another clip housed within a needle tip guard engaging a flange of a catheter hub.
	The remaining documents relate to over-the-needle catheter devices which include a needle tip guard having a clip structure and which generally function in a way similar to that of the elected species.
	This application is in condition for allowance except for the following formal matters: correction of the informalities noted above, including the defects in the drawings, specification, and Claim 6, and cancellation of the withdrawn claims directed to the non-elected species.
closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ADAM CERMAK/Assistant Patent Examiner, Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783